Citation Nr: 0938481	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  05-27 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating greater than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1969 to August 1971 and again from December 1971 to 
October 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which awarded the Veteran service connection for PTSD 
and assigned an initial 30 percent rating. 

Thereafter, during the pendency of this appeal, the RO 
granted the Veteran an increased rating for his PTSD from 30 
percent to 50 percent disabling in a May 2005 rating 
decision.  After the Veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal. AB v. Brown, 6 Vet. App. 35 (1993). 
Accordingly, the issue is still properly before the Board 
here and the issue has been appropriately rephrased above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran alleges his PTSD renders him totally unemployable 
and is more severe than currently rated.  The Veteran last 
worked full time for the U.S. Postal Service in 1996 and is 
currently receiving Social Security Administration (SSA) 
disability benefits as well as individual unemployability 
benefits from the VA.  Neither the SSA disability award nor 
the individual unemployability award was based solely on the 
Veteran's PTSD.  His psychiatric disability, however, clearly 
was a major factor in the awards.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).
  
In this case, the Veteran was last afforded a VA examination 
in March 2006, over three years ago.  Since that time, the 
Veteran's representative issued a statement in September 2009 
indicating the examination was "stale" and did not 
represent the current severity of the Veteran's condition.

Aside from the time lapse, the Board notes the 2006 VA 
examination report is considerably inconsistent with the 
remainder of the medical evidence.  Most significantly, the 
examiner diagnosed the Veteran with PTSD, assigned a global 
assessment of functioning (GAF) score of 40 and concluded the 
Veteran's PTSD was the predominant factor in his 
unemployability.  The narrative of the report indicates 
symptoms such as visual hallucinations, frequent flashbacks 
and anxiety.  The examiner further noted the Veteran rarely 
seeks medical treatment for his PTSD, which has prevented his 
condition from improving.

In contrast, the Veteran was afforded a VA examination in 
March 2005, just one year prior to the most recent VA 
examination, and the examiner assigned the Veteran with a GAF 
score of 51.  The examiner noted the Veteran's complaints of 
flashbacks and visual misperceptions, but the examiner did 
not find the description amounted to frank hallucinations.  
Also at odds with the 2006 examiner, the 2005 examiner noted 
the Veteran to be on a regular treatment plan for his 
condition and compliant with his medicine regimen.  

VA outpatient treatment records do not show a lot of 
treatment for PTSD, but do indicate the Veteran is on 
medications for his condition.  The Board finds noteworthy, 
there is no record of any PTSD treatment since the March 2006 
examination.  Records prior to the 2006 examination, however, 
are also at odds with the examiner's findings.  
Significantly, the Veteran has consistently been assigned a 
GAF score of 50 from 2003 to 2005 within his regular 
treatment sessions.  The 2006 examiner's assigned GAF score 
of 40 shows a significant departure from the general 
characterization of the Veteran's condition in the years 
prior.  

The Board finds a new VA examination is warranted in this 
case to reconcile the conflicting medical evidence and in 
light of the Veteran's representative specifically asking for 
a more current examination to more accurately reflect the 
current severity of his condition.  The RO should also take 
this opportunity to obtain recent VA outpatient treatment 
records from April 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
for psychiatric treatment from the VA 
Medical Center in Dayton, Ohio from April 
2006 to the present.  All efforts to obtain 
VA records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for a psychiatric examination for 
his PTSD.  The examiner should ascertain 
the current severity of the condition, 
including providing a GAF score. The 
examiner must conduct all necessary tests 
to ascertain the current severity of the 
Veteran's condition. 

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation, 
resolving any conflicting medical opinions 
rendered and specifically resolving the 
varying findings and GAF scores of the  
past VA examinations and VA outpatient 
treatment records. 

3.  After the above is complete, 
readjudicate the Veteran's claim for 
entitlement to an initial rating greater 
than 50 percent for post-traumatic stress 
disorder (PTSD). If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. CONNOLLY 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

